Defendant appeals from a judgment by a city magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Queens, convicting him of the crime of leaving the scene of an accident in violation of section 70 of the Vehicle and Traffic Law. Judgment reversed on the law and the facts and a new trial ordered in the Court of Special Sessions. Upon this record the People failed to establish the defendant’s guilt beyond a reasonable doubt. Addi*848tional evidence is available. The owners of the other cars should be called to give their version of the affair. Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ., concur.